In an action, inter alia, pursuant to article 15 of the Real Property Actions and Proceedings Law to determine claims to an interest in real property, plaintiffs appeal from an order of the Supreme Court, Nassau County (Velsor, J.), dated March 25, 1981, which denied their motion for a protective order to strike from the respondents’ notice to take plaintiffs’ oral deposition, “the direction to produce all papers, documents, deeds, letters of administration [and] correspondence relevant to plaintiffs’ cause of action”. Order affirmed, without costs or disbursements. The examination shall proceed at a time and place to be fixed in a written notice of not less than 10 days, to be given by respondents, or at such other time and place as the parties may agree. A notice pursuant to CPLR 3111 to produce materials at an examination before trial need not contain the specificity of identity required for the discovery and inspection of material sought pursuant to CPLR 3120 (see Chemprene, Inc. v X-Tyal Int. Corp., 78 AD2d 668, mod on other grounds 55 NY2d 900; Orange & Rockland Utilities v Town of Clarkstown, 64 AD2d 919). At such examination before trial of the plaintiffs, respondents shall be entitled only to the examination and use as exhibits of those records which are utilized by the witnesses to refresh their recollection or which are incident or relevant to their testimony (see Hagner v Port of N. Y. Auth., 23 AD2d 879; J. K. Sales v Coburn Corp. of Amer., 33 AD2d 514.) Mollen, P. J., Gibbons, Weinstein and Rubin, JJ., concur.